The plaintiff brought an action for trespass upon lands against five defendants, who all joined in a single answer. Upon the trial the plaintiff obtained a verdict against two of the defendants; the other three were acquitted, and had a verdict in their favor.
The plaintiff entered judgment for his damages and costs against the two defendants.
The three defendants who were acquitted had them costs adjusted by the clerk, and obtained an order at special term, giving them leave to enter judgment for the costs of their defence. On appeal to the general term of the Supreme Court, this order and judgment was affirmed. The plaintiff thereupon appealed to the Court of Appeals.
Held, that the defendants who obtained a verdict were entitled to costs under section 305 of the Code, and the judgment of the Supreme Court was therefore affirmed.
(S. C., 9 N. Y. 549.)